Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a Final Office action. In response to communications received 3/15/2022, Applicant, on
5/2/2022, amended claims 1-2, 11-12 and 17. Claims 18-20 remain withdrawn from consideration. Claims 1-16 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the Double Patenting rejection remains. Examiner notes that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Examiner suggests filing an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s amendments and arguments have been considered. Accordingly, the 103 rejection is hereby removed.

Response to Argument
 
With respect to the 101 arguments, Applicant argues that the claimed invention is eligible, such that it is analogous to the claims deemed eligible in Example 39 (See Remarks at pgs. 8-9). Specifically, Applicant argues that Applicant’s claims “uses an iterative training algorithm to re-train with additional data” and uses “machine learning with historical data to predict an outcome based on characteristics of the claim data” (See Remarks at pg. 9). However, Examiner respectfully disagrees. Examiner notes that the claims in Example No. 39 recite a combination of features provides a robust face detection neural network model that is trained to detect faces in distorted images while limiting the number of false positives. The trained neural network in Example 39 improves the technology to improve the technology of detecting human faces. The claims in Example 39 are distinguishable from the Applicant’s claims because the Applicant’s claims set forth an arrangement that analyzes known airline and business information through mathematical correlations that forecast staffing and crew planning. Applicant’s disclosure does not mention or claim the use of a machine learning algorithm or artificial intelligence. As clarified in the Applicant’s Specification, “airlines and other human-resource intensive businesses face costly challenges associated with crew shortfalls,” which is why the “improved approaches for crew planning, reserve forecasting, and/or the like remain desirable” (See Specification, ¶0003). Therefore, the method of forecasting staffing and crew planning is a method of improving business relations. Accordingly, Applicant’s claims recite certain methods of organizing human activity.

Continuation
This application is a continuation application of U.S. application no. 13/793,049 filed on 3/11/2013 (“Parent Application”) and 16/104,158 filed on 8/14/2018.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-8 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-17 of U.S. Patent No. 10,515,324. Although the claims at issue are not identical, they are not patentably distinct from each other, but the subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,515,324, as follows:


Claims of instant application
Claims of U.S. Patent No. 10,515,324
2
2
3
3
4
4
5
5
6
6
7
7
8
8
12
13
13
14
14
15
15
16
16
1 and 17
17
1


The chart above maps claims containing similar subject matter as between the instant application and U.S. Patent No. 10,515,324. It is clear that all the elements of claims 2-8 and 12-17 of the instant application are to be found in the claims noted above in U.S. Patent No. 10,515,324 and although the claims of the two applications are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of U.S. Patent No. 10,515,324 and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations, which would have been deemed obvious by one skilled in the art.

Claims 3-8, 10, 12-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9-11 and 13-16 of U.S. Patent No. 10,102,487. Although the claims at issue are not identical, they are not patentably distinct from each other, but the subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,102,487, as follows:

Claims of instant application
Claims of U.S. Patent No. 10,102,487
3
3
4
14
5
15
6
10
7
11
8
13
10
5
12
1
13
9
14
16
16
1


The chart above maps claims containing similar subject matter as between the instant application and U.S. Patent No. 10,102,487. It is clear that all the elements of claims 3-8, 10, 12-14 and 16 of the instant application are to be found in the claims noted above in U.S. Patent No. 10,102,487 and although the claims of the two applications are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of U.S. Patent No. 10,102,487 and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations, which would have been deemed obvious by one skilled in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "forecasting, by a computer, a daily reserve airline staff demand level for each day in a first time period, wherein the forecasting utilizes a probability distribution reserve staffing model using a cumulative distribution function and based on a minimum number of reserve crew to cover the expected demand, a minimum probability that a reserve pattern will exceed a predicted daily reserve airline staff demand level, a first risk variable representing a minimal acceptable risk of not covering the expected reserve demand, a financial cost of the reserve pattern, and a cancellation cost of cancelling one or more flights in the first time period…" There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “the expected demand” and “the expected reserve demand” are the same as “daily reserve airline staff demand level” or if they are also the same as each other.

Claims 2-17 depend on Claim 1 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim 12 recites the limitation "…the scheduled set of airline flights” and “…the insufficient reserve crews." There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method in claims 1-15 and 17 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-15 and 17.

In accordance with Step 2A, Prong One, claims 1-15 and 17 are rejected because the claimed invention is directed to the abstract idea of determining an order to be charged without significantly more.

The independent claim(s) recite(s):
Forecasting…a daily reserve airline staff demand level for each day in a first time period, wherein the forecasting utilizes a probability distribution reserve staffing model using a cumulative distribution function and based on a minimum number of reserve crew to cover the expected demand, a minimum probability that a reserve pattern will exceed a predicted daily reserve airline staff demand level, a first risk variable representing a minimal acceptable risk of not covering the expected reserve demand, a financial cost of the reserve pattern, and a cancellation cost of cancelling one or more flights in the first time period, generating… using the probability distribution reserve staffing model, a lower bound of a reserve airline staffing level for each day in the first time period based on the first risk variable representing a minimal acceptable risk; 
modifying… the reserve airline staffing level for a first day in the first time period based on a second risk variable that includes updated risk information; 
modifying, … the second risk variable associated with the reserve airline staffing level for a second day in the first time period based on a second risk variable that includes updated risk information;
modifying… the reserve airline staffing level for the second day in the first time period based on the second risk variable that includes updated risk information; and
allocating… reserve staff based on the reserve airline staffing level.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the recited claimed limitations set forth an arrangement that analyzes airlines and businesses to forecast staffing and crew planning. As clarified in the Applicant’s Specification, “airlines and other human-resource intensive businesses face costly challenges associated with crew shortfalls,” which is why the “improved approaches for crew planning, reserve forecasting, and/or the like remain desirable” (See Specification, ¶0003). Therefore, the method of forecasting staffing and crew planning is a method of business relations. See also, the abstract idea of mathematical calculations in claim 12.

According to Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of a computer for receiving/transmitting data; and processing/calculating data (i.e. “forecasting a daily reserve airline staff demand level for each day in a first time period…;” “generating lower bound of a reserve airline staffing level for each day in the first time period;” “modifying … the reserve airline staffing level for a first day in the first time period;” “modifying… the second risk variable…;”  “modifying… the reserve airline staffing level for the second day…;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer to receive and process data resulting from this kind of organizational analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “computer.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification that “client includes any device (e.g., a computer), which communicates … with crew planning system 115 via any network or protocol discussed herein. Browser applications comprise Internet browsing software installed within a computing unit or system to conduct online communications and transactions. These computing units or systems may take the form of personal computers, mobile phones, personal digital assistants, mobile email devices, laptops, notebooks, hand-held computers, portable computers, kiosks, and/or the like... software elements may be loaded onto a general purpose computer… such that the instructions that execute on the computer or other programmable data processing means for implementing the functions specified in the flowchart block or blocks. These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the function specified herein or in flowchart block or blocks” (Specification, ¶0032 and 0054). Also, it is noted that the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations;” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea. The dependent claims do not practically apply the judicial exception or provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim 16 is directed to an improvement of the computer, such that the claim optimizes database performance. Therefore, claim 16 is not rejected under the 35 U.S.C. 101 standard.

Allowable Subject Matter
Claims 1-17 are allowable over the prior art. The most closely applicable art is Sohoni et al. (2006: Operational Airline Reserve Crew Planning). Sohoni provides a method for optimizing reserve airline crew utilization and generate reserve airline crew work schedules. The method of Sohoni utilizes a probabilistic staffing model with binary reserve patterns for optimizing and generating a reserve demand for a specific time period. While Sohoni is similar to the instant application in many respects, Sohoni fails to teach or disclose forecasting, by a computer, a daily reserve airline staff demand level for each day in a first time period, wherein the forecasting utilizes a probability distribution reserve staffing model using a cumulative distribution function and based on a minimum number of reserve crew to cover the expected demand, a minimum probability that a reserve pattern will exceed a predicted daily reserve airline staff demand level, a first risk variable representing a minimal acceptable risk of not covering the expected reserve demand, a financial cost of the reserve pattern, and a cancellation cost of cancelling one or more flights in the first time period, generating, by the computer using the probability distribution reserve staffing model, a lower bound of a reserve airline staffing level for each day in the first time period based on the first risk variable representing a minimal acceptable risk; modifying, by the computer, the reserve airline staffing level for a first day in the first time period based on a second risk variable that includes updated risk information; modifying, by the computer, the second risk variable associated with the reserve airline staffing level for a second day in the first time period based on a second risk variable that includes updated risk information; modifying, by the computer, the reserve airline staffing level for the second day in the first time period based on the second risk variable that includes updated risk information; and allocating, by the computer, reserve staff based on the reserve airline staffing level, as required by amended claim 1.

However, claims 1-15 and 17 remain rejected under 35 U.S.C. 101. Claims 2-8, 10 and 12-17 remain rejected by the Double Patenting Rejection. Claims 1-17 are rejected under 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sohoni et al. (2006: Operation Airline Reserve Crew Planning): Inefficient utilization of reserves can cause excessive long-range crew staffing resulting in additional training and new hire expenses. In this paper, we propose a new optimization strategy to increase reserve crew utilization and build monthly reserve crew work schedules by addressing the issue of scheduling conflicts and daily operational reserve requirements.

Sohoni et al. (2004: Long-Range Reserve Crew Manpower Planning): Inefficient operational reserve utilization can further affect long-range crew staffing, resulting in higher training and new-hire costs. The proposed optimization strategy to estimate long-range crew staffing combines operational reserve utilization and premium operational costs due to voluntary and involuntary flying with long-range business needs.

Santos (US 2011/0202382): Systems, methods, and other embodiments associated with workforce planning. One example method includes receiving a project data associated with a project opportunity. The project data includes a probability data. The probability data describes the likelihood of a project opportunity being selected. The project data includes a workforce demand. The example method may also include establishing an objective function that is based, at least in part, on the project data, and a set of constraints. The objective function concerns a workforce allocation plan. The example method may also include minimizing a workforce cost by solving the objective function in light of the set of constraints. Solving the objective function includes optimizing a tradeoff between labor utilization and project demand fulfillment. The example method may also include providing the workforce allocation plan.

Cook et al. (US 2012/0109700): In one preferred implementation, a business rules engine optimizes staffing decisions by accepting as inputs top-down constraint as well as bottom-up constraint rules to dynamically determine short to medium term optimal staffing patterns. The business rules engine of this embodiment optionally utilizes a Holt-Winters algorithm which factors in both seasonal and annualized trend information. In certain embodiments, the business rules engine is able to more accurately estimate necessary minimum staffing based on business constraints at both the strategic and operations levels.

Robertson et al. (US 2011/0131075): The present invention provides a system and process for creating an effective work schedule for a security checkpoint. The process includes the step of analyzing passenger flow to determine the coverage needed to sustain required service levels, generally through simulating the checkpoint to determine required staffing levels. Another step to optimize workforce levels and schedules is to create workforce schedules that are based on optimized person-hours and key variables. The schedule staffs as needed to achieve the required staffing levels and may consider numerous other factors, including acceptable ranges for shift lengths; a maximum number of start times; and a percentage of part-time or seasonal employees.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683